UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 3)* Accuride Corporation (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 004398103 (CUSIP Number) Seth Hendon Tinicum Capital Partners II, L.P. Tinicum Capital Partners II Parallel Fund, L.P. Tinicum Lantern II L.L.C. c/o Tinicum Lantern II L.L.C. 800 Third Avenue 40th Floor New York, NY 10022 212-446-9300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 26, 2009 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 004398103 1 Names of Reporting Persons Tinicum Capital Partners II, L.P. 2 Check the Appropriate Box if a Member of a Group(a) [] (See Instructions)(b) [X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC, OO 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or [] 2(e) 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power -0- 8 Shared Voting Power -0- 9 Sole Dispositive Power -0- 10 Shared Dispositive Power -0- 11 Aggregate Amount Beneficially Owned by Each Reporting Person -0- 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares [] (See Instructions) 13 Percent of Class Represented by Amount in Row (11) 0.0% 14 Type of Reporting Person (See Instructions) PN Page 1 CUSIP No. 004398103 1 Names of Reporting Persons Tinicum Capital Partners II Parallel Fund, L.P. 2 Check the Appropriate Box if a Member of a Group(a) [] (See Instructions)(b) [X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC, OO 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or [] 2(e) 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power -0- 8 Shared Voting Power -0- 9 Sole Dispositive Power -0- 10 Shared Dispositive Power -0- 11 Aggregate Amount Beneficially Owned by Each Reporting Person -0- 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares[] (See Instructions) 13 Percent of Class Represented by Amount in Row (11) 0.0% 14 Type of Reporting Person (See Instructions) PN Page 2 CUSIP No. 004398103 1 Names of Reporting Persons Tinicum Lantern II L.L.C. 2 Check the Appropriate Box if a Member of a Group(a) [] (See Instructions)(b) [X] 3 SEC Use Only 4 Source of Funds (See Instructions) AF 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or [] 2(e) 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power -0- 8 Shared Voting Power -0- 9 Sole Dispositive Power -0- 10 Shared Dispositive Power -0- 11 Aggregate Amount Beneficially Owned by Each Reporting Person -0- 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares [] (See Instructions) 13 Percent of Class Represented by Amount in Row (11) 0.0% 14 Type of Reporting Person (See Instructions) OO Page 3 CUSIP No. 004398103 1 Names of Reporting Persons Terence M. O’Toole 2 Check the Appropriate Box if a Member of a Group(a) [] (See Instructions)(b) [X] 3 SEC Use Only 4 Source of Funds (See Instructions) AF 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or[] 2(e) 6 Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power -0- 8 Shared Voting Power -0- 9 Sole Dispositive Power -0- 10 Share Dispositive Power -0- 11 Aggregate Amount Beneficially Owned by Each Reporting Person -0- 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares[] (See Instructions) 13 Percent of Class Represented by Amount in Row (11) 0.0% 14 Type of Reporting Person (See Instructions) IN Page 4 CUSIP No. 983857103 1 Names of Reporting Persons Eric M. Ruttenberg 2 Check the Appropriate Box if a Member of a Group(a) [] (See Instructions)(b) [X] 3 SEC Use Only 4 Source of Funds (See Instructions) AF 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or [] 2(e) 6 Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power -0- 8 Shared Voting Power -0- 9 Sole Dispositive Power -0- 10 Share Dispositive Power -0- 11 Aggregate Amount Beneficially Owned by Each Reporting Person -0- 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares[] (See Instructions) 13 Percent of Class Represented by Amount in Row (11) 0.0% 14 Type of Reporting Person (See Instructions) IN Page 5 The Reporting Persons are filing this Amendment No. 3 on Schedule 13D to amend the Schedule 13D filed on June 8, 2009, as amended by Amendment No. 1 filed on June 9, 2009 and Amendment No. 2 filed on October 8, 2009 (the “13D Filing”).
